Case 20-11291-mdc       Doc 57     Filed 11/13/20 Entered 11/13/20 12:11:05          Desc Main
                                   Document     Page 1 of 6



                   IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                               :
                                     : Case No.: 20-11291
Marcus A Little                      : Chapter 13
Marcus A. Little                     : Judge Magdeline D. Coleman
Shanyel Little aka Gibson-Little     : *******************
Shanyel Little

                                 Debtor(s)
                                             :
Ajax Mortgage Loan Trust 2019-E,             :   Date and Time of Hearing
Mortgage-Backed Securities, Series           :   Place of Hearing
2019-E, by U.S. Bank National                :   December 8, 2020 at 10:30 a.m.
Association, as Indenture Trustee            :
                                Movant,      :   U.S. Bankruptcy Court
       vs                                    :   900 Market Street, Courtroom #2
                                             :   Philadelphia, PA, 19107
Marcus A Little                              :
Marcus A. Little
Shanyel Little aka Gibson-Little
Shanyel Little

William C. Miller, Esq.
                             Respondents.

    MOTION FOR RELIEF FROM THE AUTOMATIC STAY TO PERMIT AJAX
 MORTGAGE LOAN TRUST 2019-E, MORTGAGE-BACKED SECURITIES, SERIES
 2019-E, BY U.S. BANK NATIONAL ASSOCIATION, AS INDENTURE TRUSTEE TO
      FORECLOSE ON 3059 N BAMBREY ST, PHILADELPHIA, PA 19132-1302

       Ajax Mortgage Loan Trust 2019-E, Mortgage-Backed Securities, Series 2019-E, by U.S.

Bank National Association, as Indenture Trustee (the "Creditor") moves this Court, under

Bankruptcy Code §§ 361, 362, 363, and other sections of Title 11 of the United States Code, and

under Federal Rules of Bankruptcy Procedure 4001 and 6007 for an order conditioning,

modifying, or dissolving the automatic stay imposed by Bankruptcy Code § 362 and avers as

follows:




20-010440_BEW1
Case 20-11291-mdc         Doc 57     Filed 11/13/20 Entered 11/13/20 12:11:05                Desc Main
                                     Document     Page 2 of 6



        1.      This is an action arising pursuant to a case under Title 11 of the United States

Code.

        2.      Creditor is a lending institution duly authorized to conduct business in the

Commonwealth of Pennsylvania.

        3.      Creditor is a party-in-interest in the above referenced Bankruptcy matter as it is a

secured creditor of the Debtor.

        4.      Marcus A Little, Marcus A. Little, Shanyel Little aka Gibson-Little and Shanyel

Little (collectively, ''Debtor'') filed a voluntary petition for relief under Chapter 13 of the

Bankruptcy Code on March 2, 2020, ("Petition").

        5.      Debtor is currently obligated to Ajax Mortgage Loan Trust 2019-E, Mortgage-

Backed Securities, Series 2019-E, by U.S. Bank National Association, as Indenture Trustee,

under the terms of a certain Bank of America Equity Maximizer Agreement and Disclosure

Statement, dated January 13, 2007, in the original principal amount of $45,600.00 executed by

Debtor (hereinafter "Note").

        6.      As security for repayment of the Note, Debtor executed a certain Open-End

Mortgage, dated of even date and of even amount, currently in favor of Ajax Mortgage Loan

Trust 2019-E, Mortgage-Backed Securities, Series 2019-E, by U.S. Bank National Association,

as Indenture Trustee, with respect to certain real property owned by the Debtor located at 3059 N

Bambrey St, Philadelphia, PA 19132-1302 (hereinafter "Mortgaged Premises") and being

recorded in Philadelphia County Recordings Office at Instrument Number 51659720 on March

29, 2007 in the Office of the Recorder of Deeds in and for Philadelphia County, Pennsylvania

("Mortgage").




20-010440_BEW1
Case 20-11291-mdc         Doc 57   Filed 11/13/20 Entered 11/13/20 12:11:05             Desc Main
                                   Document     Page 3 of 6



       7.      Debtor has failed to make post-petition mortgage payments for the past 8 months,

as of October 30, 2020.

       8.      Due to said failure by Debtor to make payments when due, Creditor lacks

adequate protection of its security interest in the Mortgaged Premises.

       9.      The total loan balance and the amount past due to Ajax Mortgage Loan Trust

2019-E, Mortgage-Backed Securities, Series 2019-E, by U.S. Bank National Association, as

Indenture Trustee in post-petition arrearages are $50,718.09 and $3,064.42 plus attorney’s fees of

$1,231.00, totaling $4,295.42, respectively, as of October 30, 2020.

       10.     Per the filed Schedule D, there are two additional liens on the Mortgaged

Premises. City of Philadelphia Water Revenue Bureau holds a lien for $2,054.00 and Water

Revenue Bureau holds a lien for $1,725.00.

       11.     The automatic stay of Section 362 of the Bankruptcy Code should be terminated

with respect to the interest of Ajax Mortgage Loan Trust 2019-E, Mortgage-Backed Securities,

Series 2019-E, by U.S. Bank National Association, as Indenture Trustee in the Mortgaged

Premises, pursuant to Section 362(d)(1).

       WHEREFORE, Ajax Mortgage Loan Trust 2019-E, Mortgage-Backed Securities, Series

2019-E, by U.S. Bank National Association, as Indenture Trustee respectfully requests this

Honorable Court to enter an order terminating the Automatic Stay as it affects the interest of

Ajax Mortgage Loan Trust 2019-E, Mortgage-Backed Securities, Series 2019-E, by U.S. Bank

National Association, as Indenture Trustee in the Mortgaged Premises of the Debtor specifically

identified in the Mortgage, and granting such other relief as this Honorable Court may deem just.

Additionally, Creditor requests the Fed.R.Bankr.P. 4001(a)(3) be waived so that the Order

Terminating the Automatic Stay have immediate effect.


20-010440_BEW1
Case 20-11291-mdc   Doc 57   Filed 11/13/20 Entered 11/13/20 12:11:05      Desc Main
                             Document     Page 4 of 6




                                           Respectfully submitted,

                                            /s/ Karina Velter
                                           Karina Velter, Esquire (94781)
                                           Adam B. Hall (323867)
                                           Sarah E. Barngrover (323972)
                                           Manley Deas Kochalski LLC
                                           P.O. Box 165028
                                           Columbus, OH 43216-5028
                                           Telephone: 614-220-5611
                                           Fax: 614-627-8181
                                           Attorneys for Creditor
                                           The case attorney for this file is Karina
                                           Velter.
                                           Contact email is kvelter@manleydeas.com




20-010440_BEW1
Case 20-11291-mdc       Doc 57    Filed 11/13/20 Entered 11/13/20 12:11:05           Desc Main
                                  Document     Page 5 of 6




                   IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                               :
                                     : Case No.: 20-11291
Marcus A Little                      : Chapter 13
Marcus A. Little                     : Judge Magdeline D. Coleman
Shanyel Little aka Gibson-Little     : *******************
Shanyel Little

                                 Debtor(s)
                                        :
Ajax Mortgage Loan Trust 2019-E,        :        Date and Time of Hearing
Mortgage-Backed Securities, Series      :        Place of Hearing
2019-E, by U.S. Bank National           :        December 8, 2020 at 10:30 a.m.
Association, as Indenture Trustee       :
                                Movant, :        U.S. Bankruptcy Court
       vs                               :        900 Market Street, Courtroom #2
                                        :        Philadelphia, PA, 19107
Marcus A Little                         :
Marcus A. Little
Shanyel Little aka Gibson-Little
Shanyel Little

William C. Miller, Esq.
                             Respondents.

                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Motion for Relief from the

Automatic Stay to permit Ajax Mortgage Loan Trust 2019-E, Mortgage-Backed Securities,

Series 2019-E, by U.S. Bank National Association, as Indenture Trustee to foreclose on 3059 N

Bambrey St, Philadelphia, PA 19132-1302 was served on the parties listed below via e-mail

notification:

   Office of U.S. Trustee, Party of Interest, (Registered address)@usdoj.gov

   William C. Miller, Esq., Chapter 13 Trustee, Chapter 13 Trustee, P.O. Box 1229,
   Philadelphia, PA 19105, ecfemails@ph13trustee.com




20-010440_BEW1
Case 20-11291-mdc       Doc 57    Filed 11/13/20 Entered 11/13/20 12:11:05            Desc Main
                                  Document     Page 6 of 6



   Brad J. Sadek, Attorney for Marcus A Little and Marcus A. Little and Shanyel Little aka
   Gibson-Little and Shanyel Little, Sadek and Cooper, 1315 Walnut Street, Suite 502,
   Philadelphia, PA 19107, brad@sadeklaw.com

The below listed parties were served via regular U.S. Mail, postage prepaid, on
November 13
_______________,   2020:

   Marcus A Little and Shanyel Little aka Gibson-Little, 3128 N. Spangler Street, Philadelphia,
   PA 19132

   Marcus A. Little and Shanyel Little, MAILING ADDRESS, 604 Wellfleet Drive,
   Middletown, DE 19709

   Marcus A Little and Shanyel Little aka Gibson-Little, 3128 N. Spangler Street, Philadelphia,
   PA 19132

   Marcus A. Little and Shanyel Little, MAILING ADDRESS, 604 Wellfleet Drive, New Castle,
   DE 19709

   Marcus A Little, Marcus A. Little, Shanyel Little aka Gibson-Little and Shanyel Little, 3059
   N Bambrey St, Philadelphia, PA 19132-1302

   City of Philadelphia, Water Revenue Bureau, Law Department, 1401 John. F Kennedy
   BLVD., 5th Floor, Philadelphia, PA 19102

   Water Revenue Bureau, 1401 JFK Boulevard, Philadelphia, PA 19102


       November 13, 2020
DATE: ______________________
                                                     /s/ Karina Velter
                                                    Karina Velter, Esquire (94781)
                                                    Adam B. Hall (323867)
                                                    Sarah E. Barngrover (323972)
                                                    Manley Deas Kochalski LLC
                                                    P.O. Box 165028
                                                    Columbus, OH 43216-5028
                                                    Telephone: 614-220-5611
                                                    Fax: 614-627-8181
                                                    Attorneys for Creditor
                                                    The case attorney for this file is Karina
                                                    Velter.
                                                    Contact email is kvelter@manleydeas.com




20-010440_BEW1
